— Appeal by defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered August 11, 1983, convicting her of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*808The defendant was not deprived of a fair trial by misconduct on the part of the prosecutor during her cross-examination of the defendant. Although the prosecutor improperly questioned the defendant about her pretrial silence and attempted to inquire about her communications with her attorney, the trial court promptly sustained counsel’s objections and issued immediate curative instructions which were sufficient to dispel whatever prejudicial effect such questions may have had (People v Arce, 42 NY2d 179; see, People v Santiago, 52 NY2d 865; People v Jalah, 107 AD2d 762). We have considered defendant’s remaining contention and find it to be without merit. Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.